                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JANICE PROCTOR COOPER,

        Plaintiff,

v.                                                       Case No. 6:18-cv-1352-Orl-37LRH

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                          ORDER

        In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny her social security disability benefits. (Doc. 1.) Plaintiff contends that the

administrative law judge (“ALJ”) erred when: (1) determining she did not have an

impairment or combination of impairments equal in severity to a listed impairment; and

(2) finding that her past work as a cleaner qualified as past relevant work. (See Doc. 17,

pp. 7–9, 11–13.) On referral, U.S. Magistrate Judge Leslie R. Hoffman recommends the

Court affirm the Commissioner’s decision. (Doc. 18 (“R&R”).)

        In the R&R, Magistrate Judge Hoffman concludes that the evidence Plaintiff relies

on is insufficient to satisfy the criteria for an impairment. (Id. at 4–10.) And Magistrate

Judge Hoffman found substantial evidence supports the ALJ’s conclusion that Plaintiff’s

prior work as a cleaner constituted past relevant work. (Id. at 10–15.) So she recommends

rejecting Plaintiff’s assignments of error and affirming the Commissioner’s final decision.

(Id. at 9.)

                                             -1-
       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 18) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s decision is AFFIRMED.

       3.     The Clerk is DIRECTED to enter judgment in favor of Defendant

              Commissioner of Social Security and against Plaintiff Janice Proctor

              Cooper.

       4.     The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 15, 2019.




Copies to:
Counsel of Record




                                             -2-
